UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
PATRICIA BECKWITH, et al.,

                                Plaintiffs,

        against
                                                         CIVIL ACTION NO.: 19 Civ. 10930 (JPO) (SLC)

                                                            AMENDED ORDER SCHEDULING INITIAL
NEW YORK CITY TRANSIT AUTHORITY,
                                                             CASE MANAGEMENT CONFERENCE

                                Defendant.


SARAH L. CAVE, United States Magistrate Judge.

        The initial case management conference currently scheduled for Tuesday, March 10, 2020

at 10:00 am is ADJOURNED until Tuesday, April 7, 2020 at 10:00 am in Courtroom 18A, 500 Pearl

Street, New York, New York. At the conference, the parties must be prepared to discuss the

subjects set forth in Fed. R. Civ. P. 16(b) and (c).

        This action has been referred, pursuant to 28 U.S.C. § 636(b)(1)(A), to Magistrate Judge

Sarah L. Cave for general pretrial management, including scheduling discovery, non-dispositive

pretrial motions, and settlement. All pretrial motions and applications, including those relating

to scheduling and discovery (but excluding motions to dismiss or for judgment on the pleadings,

for injunctive relief, for summary judgment, or for class certification under Fed. R. Civ. P. 23) must

be made to Magistrate Judge Cave and must comply with her Individual Practices, available on

the Court’s website at https://www.nysd.uscourts.gov/hon-sarah-l-cave.

        It is further ORDERED that counsel shall meet and confer in accordance with Fed. R. Civ.

P. 26(f) no later than 21 days before the Initial Case Management Conference. No later than one

week (seven (7) calendar days) before the conference, the parties shall file a Report of Rule 26(f)
Meeting and Proposed Case Management Plan, via ECF, signed by counsel for each party. A

template is available at https://www.nysd.uscourts.gov/hon-sarah-l-cave.

         To the extent the parties are in disagreement about any portion of the Proposed Case

Management Plan, they may set forth their respective proposals for the disputed provision,

without argument.

         The Clerk of Court is respectfully directed to amend the conference date and to close the

Letter Motion at ECF No. 15.



Dated:          New York, New York
                February 11, 2020

                                                     SO ORDERED



                                                     _________________________
                                                     SARAH L. CAVE
                                                     United States Magistrate Judge




                                                 2
